SUPPLEMENT DATED JUNE 25, 2014 to PROSPECTUS DATED MAY 1, 2014 FOR FUTURITY CORPORATE VARIABLE UNIVERSAL LIFE PROSPECTUS DATED MAY 1, 2008 FOR SUN LIFE CORPORATE VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT G This supplement contains information about an investment option that is available under your Contract. Effective August 11, 2014, the name of the DWS Small Cap Index VIP Fund will be changed to Deutsche Small Cap Index VIP Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE.
